Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kao et al. (PGPub 2011/0234167) in view of Aria et al. (US 5,698,983).
As to Claim 1,  Kao teaches a method performed by a battery monitoring unit configured for estimating a battery discharging current of a battery (¶23; “illustrating estimated battery voltage versus state of charge (SOC) for various discharge currents.”): 
obtaining a state-of-charge value indicative of a ratio between a current capacity and a maximum capacity of the battery (¶23; Fig 7. Graph depicting SOC(%) vs. Voltage (V)), 
Kao is silent as to:

determining a first voltage trend over time of the first plurality of battery voltage values,
estimating a battery discharging current of the battery based on a relation, where the relation is dependent on the first voltage trend over time and the state-of-charge value.

Aria  teaches obtaining sensor data indicative of a first plurality of battery voltage values obtained at multiple subsequent points in time (Figure 1, item 9 “Voltage Sensor”), 
determining a first voltage trend over time of the first plurality of battery voltage values (Figure 1, item 21; Column 7, lines 31-67),
estimating a battery discharging current of the battery based on a relation, where the relation is dependent on the first voltage trend over time and the state-of-charge value (Column 9, line 30-67 and Column 10, lines 5-50).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine both teachings.  Kao teaches monitoring battery state of charge and estimating the remaining charge.  Aria teaches the necessary sensors and sampling rates to achieve an estimation.  One would be motivated to make this combination to use known methods to calculate the remaining voltage in a battery.

As to Claim 2, Kao is silent as to obtaining voltage sensor data indicative of a second plurality of battery voltage values obtained at multiple subsequent points in time, 

Aria teaches to obtaining voltage sensor data indicative of a second plurality of battery voltage values obtained at multiple subsequent points in time, 
determining a second voltage trend over time of the second plurality of battery voltage values, and if the second voltage trend is determined to be negative, performing the steps of claim 1(Column 3, lines 5-25 teaches two different intervals of time which and a sum total of the terminal voltages).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine both teachings.  Kao teaches monitoring battery state of charge and estimating the remaining charge.  Aria teaches the necessary sensors and two different sampling rates and averaging the values to achieve an estimation.  One would be motivated to make this combination to use known methods to calculate the remaining voltage in a battery.

As to Claim 3, Kao teaches calculating a current state-of-charge value based on the state-of-charge value and the battery discharging current (¶¶23-25).

As to Claim 4, Kao is silent as to wherein determining a first voltage trend and/or determining a second voltage trend is performed by curve fitting a function to the first and/or second plurality of battery voltage values.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine both teachings.  Kao teaches monitoring battery state of charge and estimating the remaining charge.  Aria teaches the necessary sensors and two different sampling rates and averaging the values to achieve an estimation.  One would be motivated to make this combination to use known methods to calculate the remaining voltage in a battery.

As to Claim 5, Kao is silent as to wherein the function is a line defined by a slope and an intercept value.
	Aria teaches to wherein the function is a line defined by a slope and an intercept value (Column 10).
As to Claim 6, Kao teaches a battery monitoring unit configured for estimating a battery discharging current of a battery comprising: 
a transceiver configured to send or receive data, a processor, and a memory, said memory containing instructions executable by said processor, whereby said battery monitoring unit is operative and/or configured to perform the method of claim 1 (Figure 4, item 413, 412 RAM 415; see generally ¶¶20-22).


Aria teaches computer-executable instructions for causing a battery monitoring unit when the computer-executable instructions are executed on a processing circuit comprised in the battery monitoring unit, to perform the method of claim 1 (Column 13, lines 5-20).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine both teachings.  Kao teaches monitoring battery state of charge and estimating the remaining charge.  Aria teaches the necessary sensors and two different sampling rates and averaging the values to achieve an estimation.  One would be motivated to use a computer software which implements an algorithm to process battery data.

As to Claim 8, Kao teaches a computer program product comprising, the  non-transitory computer-readable storage medium having the computer program according to claim 7 stored thereon (Figure 4, item 410).

As to Claim 9, Kao teaches wherein the carrier is one of an electronic signal, optical signal, radio signal, or computer readable storage medium (¶21).

Response to Arguments
The outstanding §101 rejection are withdrawn because the instant claim amendments are sufficient to overcome the outstanding rejection.
08/12/2021 have been fully considered but they are not persuasive. 
Applicant argues that “Rather, Kao teaches to include additional components to measure current. The teaching of Kao teaches away from claim 1 by teaching that current should be measured and not estimated based on a voltage trend and the state-of-charge value.
As further acknowledged in the Office action, Kao fails to disclose obtaining sensor data indicative of a first plurality of battery voltage values obtained at multiple subsequent points in time, and determining a first voltage trend over time of the first plurality of battery voltage values” (Remarks, p. 5).
The instant claim language does not preclude the use of “additional components” nor does the claim require or suggest the structure for which Applicant argues.  Examiner appreciates the clarification and understands the present invention more clearly; however, under broadest reasonable interpretation, “estimating a battery discharging current of the battery based on a relation, where the relation is dependent on the first voltage trend over time and the state-of-charge value” can be understood as determining a final result and does not explicitly require a specific number components nor the complexity of the circuitry. 
This final limitation can be understood merely to require that a final discharge value is approximated or to approximate the final charge capacity of the battery1 by any means continuously measuring the current or not because the semantic domain for “estimating” is broad enough to encompass both understandings.  Examiner relies upon Kao wherein the Abstract teaches explicitly that the final goal is to “estimat[e] remaining capacity and remaining time of a Remarks, p. 5), Kao’s teaching is that the final results is ultimately an estimation though the current is continuously measured (Kao, ¶¶Abstract, 23, and 25).  From the given context, one may understand that no matter the precision of instrumentation, the skilled artisan in this field of endeavor understands that determining the final capacity or discharge is an “estimation” no matter the applied method. 
Likewise in Aria, the continuous measuring does not preclude that the final result being an estimation as the remaining battery capacity measuring method includes a voltage-current approximate linear function (Column 11, lines 25).  Further, the approximate linear function “is calculated on the basis of the sampled voltages and currents; and a remaining battery capacity is calculated on the basis of a voltage corresponding to a reference current along the approximate linear function.” (Column 11, lines 40-47).  The skilled artisan would determine the number of sample points as to generate an approximate linear function for which to determine the remaining battery capacity (Column 12; Figure 5); therefore, the instant limitation encompasses the applied prior art.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY Y YI whose telephone number is (571)270-7804. The examiner can normally be reached Monday - Friday 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner asserts here that the skilled artisan would easily and readily determine the final discharge from the final charge capacity and vice versa since the skilled artisan would be able to determine the internal resistance of the battery and apply the appropriate circuit laws such as “Ohms law”.